J. B. McPHERSON, District Judge.
This controversy is over an order of the referee directing that no dividend out of the assets of the Eerch & Rice Company should be paid upon the claim of E. O. Dech unless he should repay to the trustee, within 10 days, the sum of $830.09, being the aggregate of six preferential payments made to him by the bankrupt firm within a few days before the petition was filed. The dispute is wholly of fact, and, without discussing the evidence in detail, I shall only say that I have read with attention the notes of testimony accompanying the report of the referee and that I agree with his findings, namely:
*515‘‘(1) That the Lerch & Sice Company, bankrupt, was insolvent for a period at least antedating December 30, 1907.
“(2) That Mr. Lerch and Mr. Sice, members of the firm, knew on December 30, 1907, and on January 2, 1908, that the firm of the Lerch & Iiice Company was insolvent.
"(3) That the payments made to Ezra O. Dech on December 30, 1907, and January 2, 1908, were made with the intent to give Mr. Dech a preference over other creditors of the same class.
“(4) That Mr. Dech, the claimant, had reasonable cause to believe that the firm of the Lerch & Sice Company was insolvent on and after December 30, 1907, and that, by receiving said payments, ho was receiving a preference.”
It follows that the order of the referee was correct, and it is now affirmed, with the modification that the claimant be allowed the further period of five days from the date of filing this opinion within which to make repayment in cash of the sum of $830.09 to the trustee of the bankrupt firm.